Citation Nr: 1532854	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-26 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gouty arthritis.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for hypertension with atrial fibrillation.  

4.  Entitlement to service connection for hepatitis.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although one of the Veteran's initial claims was for service connection for hepatitis B, the record reflects that he has only been diagnosed with having hepatitis C.  In some of his later contentions and statements, the Veteran appears to indicate that he is also seeking service connection for hepatitis C as he uses these terms interchangeably.  As such, the Board has recharacterized the claim to that of service connection for hepatitis.  

The Board notes that the Veteran completed a VA form 21-22a in favor of a private attorney in May 2012.  In June 2013, prior to certification of the appeal to the Board, the Veteran's attorney withdrew its representation of the Veteran in accordance with 38 C.F.R. § 20.608(a), and notified the Veteran of such withdrawal.  The Veteran has not since appointed another representative.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Board notes that the RO initially denied service connection for a bilateral foot condition in the January 2009 rating decision.  The Veteran did not submit a timely notice of disagreement with this decision.  In a subsequent rating decision dated in September 2009, the RO denied the claim for service connection for gout, and in July 2010 the Veteran submitted a notice of disagreement with this decision.  Although the original claim was initially characterized as a bilateral foot condition, the competent medical evidence of record reflects that the Veteran has been diagnosed with having gouty arthritis in his lower extremities.  Moreover, the symptoms reported by the Veteran with regard to his bilateral foot condition were described as joint pain, tenderness, and inflammation in the lower extremities, and were attributed to his gout diagnosis.  As such, the Board finds that the Veteran's claim for service connection for gout is not based on a diagnosed disease or injury that is distinct from the claim for service connection for a bilateral foot condition.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the January 2009 rating decision, VA was in receipt of new and material medical evidence within one year of the rating decision addressing the claimed condition and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2014); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010).

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes assisting the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).  

The Veteran contends that his current GERD, gouty arthritis, hypertension with atrial fibrillation, and hepatitis condition were incurred in service.  Specifically, he maintains that his military duties involved the carrying, loading and unloading of dangerous chemicals and substances, including Agent Orange, onto military aircraft, and he developed these disorders as a result of this exposure.  The Veteran also attributes his GERD to the inhalation of toxic, hazardous, and carcinogenic JP-4 fuel fumes while working as a member of the flight crew aboard military aircraft, and specifically aboard the C-130 aircraft.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of Aircraft Loadmaster.  

The Veteran primarily attributes his hepatitis condition to his participation in intravenous drug use and the sharing of contaminated needles in service, as well as engaging in sexual intercourse with other drug-users.  In addition, the Veteran claims to have contracted hepatitis after undergoing a surgical procedure that required a blood transfusion, and after receiving air gun vaccinations in service.  According to the Veteran, the air gun was used on numerous servicemen and was neither cleaned nor sterilized between each soldier's administered injections.  

Preliminarily, the Board notes that numerous records in the form of Social Security Administration (SSA) records, VA treatment records dated from 2012 to 2015, and private medical records issued at Wellstar Douglas Hospital, were associated with the claims file and scanned into the VBMS claims processing system after the Statement of the Case (SOC) was issued in September 2011, and after the Veteran perfected his appeal in October 2011.  The VA treatment records reflect ongoing outpatient treatment for the Veteran's claimed disabilities, and medical records from Wellstar Douglas Hospital document treatment provided for the Veteran's gout, hypertension and atrial fibrillation.  Also, the January 2012 SSA Disability Determination Transmittal Sheet reflects that the Veteran has a primary diagnosis of heart failure and a secondary diagnosis of chronic liver disease and cirrhosis.  The May 2013 SSA Notice of Decision reflects that the Veteran was deemed disabled as a result of these disorders, as well as other noted medical problems, and granted SSA benefits effective June 1, 2011.  Pursuant to 38 C.F.R. § 19.37(a), if evidence is received by the AOJ prior to the case being transferred to the Board and the evidence was not considered in the previous Statement of the Case (SOC), a Supplemental Statement of the Case (SSOC) should be furnished to the appellant unless the additional evidence received duplicates evidence previously of record or is not relevant to the issues on appeal.  

Although the Veteran's case was certified to the Board in April 2015, the AOJ did not issue a SSOC in response to all the medical records submitted following the September 2011 SOC.  If the AOJ did issue an SSOC, it has not been associated with the electronic claims file.  The Veteran has not specifically stated that he was waiving consideration of the additional evidence by the AOJ.  Therefore, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity to review this evidence, readjudicate the Veteran's claims, and issue the Veteran a SSOC which addresses all the additional medical evidence associated with the claim following the September 2011 SOC.  See 38 C.F.R. § 19.31(b)(1), 19.37 (2014).  

The service treatment records reflect that the Veteran was seen in the Emergency Room at a U.S. Air Force Hospital in October 1971 with complaints of pain in his right ankle after suffering trauma to this joint while playing basketball.  X-rays of the ankle were negative for signs of a fracture, and he was provided with an Ace wrap, and instructed to ice and elevate the ankle.  In the July 1971 medical history report in conjunction with his annual flying examination, the Veteran reported a history of venereal diseases, weight gain, and boils.  In the Notes section, the Veteran indicated that he had been treated for gonorrhea in November 1970.  In February 1972, the Veteran was seen at the military clinic with complaints of bruising in the left thigh after playing basketball the night before.  He was assessed with having a muscle strain and contusion in the left thigh.  The Veteran reported a history of venereal diseases in the August 1972 medical history report.  In the Notes section of the report, the medical examiner noted that the Veteran had experienced gonorrhea on four occasions between 1966 to 1970.  A January 1973 sick call note reflects that the Veteran was seen at the military dispensary at the Korat Royal Thai Air Force Base (RTAFB), for treatment for a sprained ankle.  The service treatment records also contain a physical profile serial report dated in April 1973, which indicates that the Veteran was first detected as a drug abuser through a random urinalysis conducted in March 1973, the results of which were positive for Morphine.  The Veteran was started on a drug rehabilitation program, and he was also directed to report to the hospital for drug urine testing every Monday, Wednesday and Friday while he remained in the Drug Rehabilitation Program.  The Veteran underwent routine drug tests for the remainder of his service, and the results of these tests were negative for drug use.  

VA treatment records generated at the Atlanta VA Medical Center (VAMC) and dated from 2005 to 2015 reflect that the Veteran has been diagnosed with, and receives ongoing treatment and care for his hypertension, GERD, hepatitis C, and gouty arthritis.  Indeed a treatment note which appears to have been documented in March 2005 reflects that the Veteran tested positive for hepatitis C antibody.  In addition, results from a computed tomography (CT) of the abdomen revealed findings suggestive of early hepatic cirrhotic morphology, and sequela of protal hypertension including mild splenomegaly and small varices.  VA treatment records dated in August 2008 reflect that the Veteran presented at the VAMC with complaints of right ankle and toe pain of several days duration.  He underwent an aspiration and/or injection of the right ankle and although the results were clear for gout crystals, subsequent VA treatment records reflect the Veteran's complaints of, and treatment for pain, swelling, inflammation, and tenderness in his knees, ankles and feet - symptoms attributed to his gout.  Also, a February 2009 treatment report reflects that the Veteran was admitted to the Emergency Room at the Atlanta VAMC for treatment of his gout.  VA medical records dated from August 2008 until the present time indicate that the Veteran had a history of GERD, hypertension, and atrial fibrillation for which he was taking medication for.  They consistently list these disorders as several of the active medical problems for which the Veteran receives ongoing treatment and medication for.  A June 2008 VA treatment report reflected a blood pressure reading of 128.90, and an August 2008 VA treatment report revealed the Veteran's blood pressure to be 125/93, and indicated that the Veteran takes 5 milligrams (mg) of Amlodipine Besylate once a day, and 40 milligrams of Lisinopril once a day to control his blood pressure.  

As noted above, the Veteran relates his disorders to his reported exposure to Agent Orange in service.  Although his service personnel records do not document his service in the Republic of Vietnam during the Vietnam War, they do show that he was awarded Air Medals for his meritorious achievement while participating in aerial flights as an HC-130P Loadmaster near the border of North Vietnam in November and December 1972.  In the citation accompanying the First Oak Leaf Cluster award, it was noted that in December 1972, the Veteran participated in an airborne mission control of recovery efforts for a bomber crew that had parachuted into a hazardous area near the North Vietnam border.  It was further noted that the Veteran significantly contributed to the successful aerial refueling of the recovery helicopters in a hostile area, which enabled them to exhaustively search the area for a last missing member of the bomber crew.  Although these documents provide evidence of aerial flights near the border of North Vietnam, they do not substantiate the Veteran's assertions of service in Vietnam.  However, the evidence of record demonstrates that the Veteran served in Thailand during his active duty service.  His service personnel records document that he was stationed at the Korat Royal Thai Air Force Base in Thailand from May 1972 to May 1973.  His MOS was that of Aircraft Loadmaster, HC-130P Aircraft, during this time, and he was responsible for supervising the loading, distribution, and tie-down of mission equipment.  As such, his presence in Thailand during the Vietnam War is confirmed.  

While the service treatment records are absent any signs or notations of elevated blood pressure readings, arthritis, hepatitis, or gastrointestinal problems, the record is still unclear as to whether the Veteran was in fact exposed to Agent Orange in service.  

In this regard, VA's Compensation & Pension Service has issued information concerning the use of herbicides in Thailand during the Vietnam War.  According to a May 2010 bulletin, the VA Compensation & Pension Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature, rather than tactical (such as Agent Orange), the VA Compensation & Pension Service determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").  

Given this information, VA Compensation & Pension Service found that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, Compensation & Pension Service stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  As such, VA Compensation & Pension Service indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

In light of the Veteran's assertions, an important factor with respect to the Veteran's claimed disorders is whether his active duty service at the Royal Thai Air Force base in Thailand involved him being on or near the perimeter of those bases.  The evidence of record demonstrates that the Veteran's MOS was that of Aircraft Loadmaster.  However, the RO has not undertaken efforts to research the Veteran's potential herbicide exposure while stationed at the Korat Royal Thai Air Force Base in Thailand and in performing this MOS.  In the October 2013 Memorandum for Herbicide Exposure, the AOJ noted that the Veteran's assigned duties in Thailand as a Loadmaster were not on the list to concede exposure to herbicides, and his duties did not place him near the air base perimeter.  However, while the service personnel records summarized some of the Veteran's duties, the Veteran has never described in his own words what his duties and responsibilities entailed during his period of service in Thailand.  Upon remand, this action must be undertaken.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Under the current regulatory provisions, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Notwithstanding this presumption, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e) (2014); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.)  Therefore, if herbicide exposure is verified, the Veteran should be afforded medical examinations to determine whether his hypertension, gouty arthritis, and GERD are related to his military service.  

Furthermore, regardless of whether herbicide exposure is verified, as noted above the service treatment records reflect that the Veteran was seen at the military clinic in service for treatment of his right ankle condition, and for a muscle strain in the left thigh.  In light of the in-service findings, the Veteran's complaints of on-going pain and discomfort in his joints, and the current diagnosis of gout, the Veteran should be afforded VA examination to determine the nature and etiology of his current gout disorder.

Finally, the Board notes that the Veteran was afforded a VA examination in connection to his hepatitis claim in August 2014, during which time he provided his military and medical history, and reported that he contracted hepatitis C in 1971 through a vaccine that was administered overseas during his deployment to Vietnam.  The Veteran reported to experience fatigue, weight loss, and right upper quadrant pain as a result of his hepatitis C.  The examiner noted that the Veteran had been diagnosed with having hepatitis C, but indicated that the risk factors for developing this disorder were unknown.  After interviewing the Veteran regarding his current symptoms and the frequency with which these symptoms occur, the examiner conducted a number of laboratory studies, to include a hepatitis C antibody test, the results of which were shown to be reactive.  Based on her review of the claims file, as well as her discussion with and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having hepatitis C, and determined that this disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In her rationale, the examiner explained that the service treatment records were absent any sign of this condition, and the Veteran did not have complaints related to this condition at separation.  According to the examiner, based on the available medical records, it would be resorting to speculation to opine that the Veteran's hepatitis was related to his military service.  Although the August 2014 VA examiner based her reasoning on the service treatment records which were devoid of any signs of hepatitis, the Board is left to question whether the examiner considered all the relevant evidence prior to reaching her conclusion.  In particular, it does not appear that the examiner considered the Veteran's lay assertions, and specifically his self-reported account of how he contracted the hepatitis C virus, when issuing her opinion.  Indeed, the Veteran has stated throughout the pendency of the appeal that he contracted the hepatitis C virus through intravenous drug use, the sharing of contaminated needles, sexual intercourse with others, blood transfusions and undergoing vaccinations with air guns that were not cleaned or sterilized between injections.  The service treatment records reflected the Veteran's reported history of venereal diseases and the urinalysis test results were shown to be positive for drug use.  The examiner did not address these risk factors, and if she does not find the Veteran credible with respect to these assertions, she should state as such.  As such, the Board does not find the August 2014 medical opinion to be adequate, as the examiner failed to address the Veteran's self-reported risk factors that exposed him to contracting the hepatitis virus when rendering her conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.)

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his hepatitis condition, hypertension, GERD and gout at the Atlanta VAMC, as well as any other VA medical facility, from April 2015 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted in the claims folder.  

2. Contact the Veteran and request that he provide a description of the aerial rescue missions he participated in near the border of North Vietnam, and specifically, whether he set foot inside Vietnam during these missions.  Also, request that the Veteran provide a detailed description of his duties associated with his active duty service while stationed at the Royal Thai Air Force base in Thailand from 1972 to 1973.  Then, based on these lay assertions, complete any remaining development regarding the Veteran's claimed in-service herbicide exposure in Thailand, as provided in the May 2010 VA Compensation & Pension Service memorandum and the VA Adjudication Manual, M21-MR, Part IV, Subpart ii, Chapter 2, Section C concerning exposure to herbicidal agents in Thailand.  

3. Once these records have been obtained and scanned into the paperless claims file processing system, refer the file to the same examiner who conducted the August 2014 VA examination in connection to the Veteran's hepatitis condition.  The electronic claims file, to include any records on VBMS and Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  In addition to the service treatment records, the examiner should also take into account the Veteran's lay assertions and the post-service medical records, to include all VA and non-VA medical records on file.  

Following a thorough review of the record, the examiner is requested to set forth, to the extent possible, the date of diagnosis of the Veteran's hepatitis C.  Then, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that his hepatitis C, and any other hepatitis condition diagnosed anytime during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's reported risk factors, including his assertions that he contracted the hepatitis C virus in service either due to (1) intravenous drug use; (2) sharing of contaminated needles with others; (3) receiving a blood transfusion; (4) undergoing vaccinations with air guns that were not cleaned or sterilized between injections; and (5) sexual contact with other drug users.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding the risk factors he had exposure to in service.  

If the examiner finds that the Veteran's disability is not related to his service, then she must provide a complete rationale upon which her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

(If the examiner who conducted the 2014 examination is no longer available, the file should be referred to a clinician with sufficient expertise to address the questions set out above.  If further examination of the Veteran is required, this should be scheduled.)

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any gout.  The electronic claims file, to include any records on VBMS and Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service.  The examiner should specifically take note of the October 1971, February 1972, and January 1973 clinical records documenting the Veteran's right ankle and left thigh injuries in service and treatment he received for these injuries.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of gout, and if so, in which joints and extremities.  For any gout diagnosed on examination, or during the pendency of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is/are otherwise related to the Veteran's military service, to include the in-service trauma he experienced in the left thigh and right ankle.  In answering these questions, the examiner should address any assertions of ongoing pain and discomfort in the right knee since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's gout is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5. Then, and if and only if the record reflects that the Veteran had exposure to Agent Orange in service, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The electronic claims file, to include any records on VBMS and Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

The examiner should then express an opinion as to whether it is at least as likely as not, (i.e., a 50 percent probability or greater), that hypertension had its clinical onset in service or is otherwise related to the Veteran's military service, to include his possible exposure to Agent Orange in service.  

If the examiner finds that the Veteran's disability is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  
6. Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his GERD.  The electronic claims file, to include any records on VBMS and Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

The examiner should then express an opinion as to whether it is at least as likely as not, (i.e., a 50 percent probability or greater), that GERD had its clinical onset in service or is otherwise related to the Veteran's military service, to include his reported exposure to toxic, hazardous, and carcinogenic JP-4 fuel fumes while working as a member of the flight crew aboard the C-130 aircraft, as well as his claimed exposure to Agent Orange in service.  

If the examiner finds that the Veteran's disability is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

7. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefits sought are not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


